(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
Por cuanto, entablado un pleito en cobro de dinero en la Corte de Distrito de San Juan por la demandante contra la demandada, ésta radicó una moción eliminatoria que, una vez vista, fué declarada sin lugar; y
*989PoR cuanto, la demandada apeló de la resolución de la Corte y la demandante solicita la desestimación del recurso por no ser ape-lable la resolución recurrida, habiéndose celebrado la vista de la mo-ción el 5 de noviembre actual con la sola asistencia de la parte de-mandante y apelada:
Poe tanto, visto el art. 295 del Código de Enjuiciamiento Civil que establece los casos en que procede el recurso de apelación para ante esta Corte Suprema de sentencias y resoluciones de las Cortes de Distrito y no estando éste comprendido en ninguno de ellos, debe declararse y se declara con lugar la moción y en su consecuencia se desestima el recurso.
(C) Desistimientos
(a) CASOS EN QUE SE TUVIERON POR DESISTIDOS A DOS APELANTES, A SU PROPIA INSTANCIA, DE DOS RECURSOS INTERPUESTOS
Nos. 989 (1), 5493, 5791, 6107, 6116, 6140, 6413, 6539, 6561, 6616, 6617, 6634, 6643, 6664, 6669, 6704, 6705, 6723, 6741, 6742, 6765, 6789, 6790, 6799, 6801, 6808, 6818, 6826, 6829, 6832, 6834, 6838, 6848, 6864, 6889, 6897, 6918.


i1) Oertiorari.